Citation Nr: 0704539	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  03-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
veteran's death claimed to have resulted from VA's failure to 
timely diagnose and treat end stage renal disease (ESRD) 
and/or chronic obstructive pulmonary disease (COPD).

2.  Entitlement to accrued benefits based on claims pending 
at the time of the veteran's death for compensation under 38 
U.S.C.A. § 1151 for additional disability claimed to result 
from VA's failure to timely diagnose and treat ESRD and/or 
COPD.

3.  Entitlement to educational benefits under 38 U.S.C.A. 
Chapter 35.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1950 to 
October 1953.  For combat service in the Korean Conflict, the 
veteran was awarded the Combat Infantryman Badge.  The 
veteran died in February 2001, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the benefits sought on 
appeal.  This matter was last before the Board in December 
2004 when it was remanded for further development.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.





REMAND

As mentioned, this matter was last before the Board in 
December 2004, when it was remanded to obtain a medical 
opinion regarding the veteran's cause of death.  In light of 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
Board remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders"), this matter must again be remanded.  

With regard to ESRD, the December 2004 remand specifically 
requested an opinion asking whether it was at least as likely 
as not that the veteran incurred additional disability as a 
result of VAMC's failure to timely diagnose and treat the 
veteran's kidney disease during the time the veteran was 
treated by VA.  The question presented was whether the 
veteran underwent a quantifiable increase in the severity of 
his preexisting kidney disease which would not have occurred 
but for carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the medical care that he received.  

With respect to COPD, the December 2004 remand specifically 
asked whether it is at least as likely as not that the 
veteran incurred additional disability as a result of the 
VAMC's failure to timely diagnose and treat the veteran's 
COPD during the time the veteran was treated at the VAMC.  
The question presented was whether the veteran underwent a 
quantifiable increase in the severity of his preexisting COPD 
which would not have occurred but for carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
medical care that he received.  

Doctors Ram and Baylor offered opinions on the etiologies of 
these disabilities, but did not address the specific 
questions posed by the Board in its December 2004 remand.  
Accordingly, this matter must once again be remanded to have 
Doctors Ram and Baylor address these questions, if these 
doctors are available.  Otherwise, as specified below, 
opinions should be sought from experts in the fields of 
nephrology and pulmonary disease.  Id.

Because an award of education benefits under the provisions 
of 38 U.S.C.A., Chapter 35, follow an award of VA DIC 
benefits, the question of whether an award of education 
benefits is warranted must be deferred pending the 
development requested in the following remand.

Accordingly, the case is REMANDED for the following action:

1.  The renal specialist, Dr. Ram, of the 
Fresno VAMC should be identified and 
located and the veteran's claims folder 
should be referred to him for review and 
the production of an opinion.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran incurred additional 
disability as a result of Fresno VAMC 
failure to timely diagnose and treat the 
veteran's kidney disease during the time 
the veteran was treated at that facility 
from approximately 1990 until his death in 
2001.  In conformance with the statute, 
the question presented is whether the 
veteran underwent a quantifiable increase 
in the severity of his preexisting kidney 
disease which would not have occurred but 
for carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the medical care that he 
received during this period.  The 
reviewing physician's attention is 
directed to the written statements 
submitted by the veteran in October 2000 
and by the appellant in November 2002.  
Should Dr. Ram not be available for the 
conduct of this claims folder review, the 
RO must, in the alternative, request such 
review be provided by another physician 
with expertise in nephrology.

2.  The respiratory specialist, Dr. 
Baylor, of the Fresno VAMC should be 
identified and located and the veteran's 
claims folder should be referred to him 
for review and the production of an 
opinion.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
additional disability as a result of 
Fresno VAMC failure to timely diagnose and 
treat the veteran's COPD during the time 
the veteran was treated at that facility 
from approximately 1990 until his death in 
2001.  In conformance with the statute, 
the question presented is whether the 
veteran underwent a quantifiable increase 
in the severity of his preexisting COPD 
which would not have occurred but for 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the medical care that he 
received during this period.  The 
reviewing physician's attention is 
directed to the written statements 
submitted by the veteran in October 2000 
and by the appellant in November 2002.  
Should Dr. Baylor not be available for the 
conduct of this claims folder review, the 
RO must, in the alternative, request such 
review be provided by another physician 
with expertise in pulmonary disease.

3.  After conducting any addition 
indicated development, the RO should 
address the issues on appeal.  If any 
decision is not to the appellant and 
representative's satisfaction they must be 
provided with a supplemental statement of 
the case an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The appellant need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


